Citation Nr: 1441248	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-32 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2. 

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1966 to April 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which denied the Veteran's claim.

In September 2013, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."
 
The issue of entitlement to service connection for peripheral neuropathy as secondary to diabetes mellitus is addressed in the REMAND portion below and is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The evidence reflects it is at least as likely as not that the Veteran served on board a Naval ship within the inland waterways of Vietnam; his exposure to herbicides, to include Agent Orange, is presumed. 

2.  The Veteran has a current diagnosis of diabetes mellitus, for which he requires oral medication. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for diabetes mellitus.  As this represents a grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

It has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore. Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  The evidence must show that the ship actually docked on the shore and was not merely anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

Diabetes mellitus, type 2, is a disease deemed associated with herbicide exposure, under current VA regulations.  Diabetes mellitus, type 2, shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The record shows that during the applicable period under appeal, the Veteran has current diagnosis of diabetes mellitus, type 2, for which he takes oral medication.  See December 2009 private medical statement from Dr. K.W.O, an endocrinologist.  The record demonstrates a current disability.  

The Veteran contends that his diabetes mellitus is related to in-service exposure to herbicides, to include Agent Orange, during his naval service while on board the U.S.S. Canberra and the U.S.S. Henry W. Tucker.  He testified that while stationed on board the Tucker, the ship performed operations on the Mekong Delta.  See Board hearing transcript, page 9.  He further testified that while on board both the Canberra and the Tucker, the ships performed operations in Da Nang Harbor within a mile of the shore.  See Id., page 10.  The Veteran denied ever setting his feet on land in the Republic of Vietnam.  See Id., page 11. 

The DD Form 214 shows that the Veteran spent the major of his service (3 years and 7 months) stationed on board naval ships and the last ship he served on board was the Tucker.  A March 2010 Personnel Information Exchange System (PIES) response shows that the during the Veteran's period of service from May 1966 to April 1970, the Canberra was located in the official waters of the Republic of Vietnam from December 1967 to January 1968, in February 1968, and from March 1968 to April 1968, and the Tucker was located in the official waters of the Republic of Vietnam in September 1968, from November 1968 to December 1968, from January 1969 to March 1969, and in May 1969.  

VA has compiled a list of ships associated with service in Vietnam and exposure to Agent Orange.  Both the Canberra and the Tucker have been identified as ships that operated temporarily on the Vietnam's inland waterways.  The Canberra operated on Mekong Delta/Ham Luong River on January 15, 1967 and the Tucker operated on inland Qui Nhon Bay in August 1968 and around the Mekong River Delta area in May1969.  See Agent Orange: Alphabetized Ship List (updated July 2013), http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.

There is no official record of the Veteran ever having served on the landmass or on land in the Republic of Vietnam.  However, as already noted, he has not contended that such is the case.  Rather, he has stated that he served on board naval ships that he went on inland waterways on occasion to perform operations.  His testimony on these matters at the September 2013 Board hearing appears credible and plausible. Further, such actions are within the capability of a lay person to observe and are not inherently incredible.  In fact, the circumstances in which he indicated he served on board the Tucker while it performed operations on the Mekong Delta appear consistent with the circumstances of his service.  For example, given the length of his sea-service and he only served on two naval ships, both which performed operations in the Mekong Delta, it is highly likely that the Veteran served on board either the Canberra or the Tucker while the ships travelled on inland waterways.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the competent and credible evidence of record reflects the Veteran served on naval ships that participated in operations on the inland waterways in the Republic of Vietnam during the Vietnam War era.  Accordingly, the Board must presume that he was exposed to herbicides while on active duty.  See 38 U.S.C.A. § 1116.  

As the competent medical evidence does show the Veteran has type II diabetes mellitus, which is among the conditions presumptively associated with in-service herbicide exposure pursuant to 38 C.F.R. §§ 3.307, 3.309(e), and his diabetes mellitus type 2 is manifest to a compensable degree, service connection is warranted for this disability.
 
ORDER

Entitlement to service connection for diabetes mellitus, type 2, is granted.  


REMAND

The Veteran seeks entitlement to service connection for peripheral neuropathy as secondary to his diabetes mellitus.  Although the Board sincerely regrets additional delay, a remand is required in this case as there is still not a complete record upon which to decide this claim. 

Although the Veteran asserts that he has a current diagnosis of peripheral neuropathy associated with his diabetes mellitus, the limited record does not contain any medical evidence that reflects such a diagnosis.  The Board finds that a remand is necessary to afford the Veteran a VA examination to determine whether he has peripheral neuropathy that is secondary to his service-connected diabetes mellitus.

Further, the Veteran reports that he receives private medical care.  As these records are highly relevant to the current appeal, appropriate steps to secure them are required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a properly completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. K.W.O., his treating endocrinologist, as well a separate forms for any other private provider who has treated him for peripheral neuropathy.

Upon receipt of such, take appropriate steps to obtain complete treatment records from all identified providers.  The Veteran should be informed that in the alternative, he may submit the records himself.

2.  Schedule the Veteran for a VA peripheral nerves examination; the claims folder, to include all records maintained electronically, must be reviewed in conjunction with the examination.

The examiner must state whether a diagnosis of peripheral neuropathy is warranted, and if so, whether such is at least as likely as not (50 percent probability or greater) caused or aggravated by the Veteran's service-connected diabetes, or is otherwise related to military service.  A full and complete rationale is required for all opinions expressed.













(CONTINUED ON NEXT PAGE)

3.  Then, readjudicate the issue remaining on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


